Court of Appeals
                                   Sixth Appellate District of Texas

                                              J U D G M E N T



 Ricky J. Shugart, Appellant                                     Appeal from the 336th District Court of Fannin
                                                                 County, Texas (Tr. Ct. No. CV-15-42338).
 No. 06-15-00101-CV              v.                              Memorandum Opinion delivered by Justice
                                                                 Burgess, Chief Justice Morriss and Justice
 David Thompson, a.k.a. "Lead Agent," a.k.a.                     Moseley participating.
 "Agents" and Unknown Deputies, a.k.a. "Agents"
 Each in Their Individual and Official Capacities,
 Sheriff's Department of Fannin County, Appellees



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of the court below.
Therefore, we (1) reverse the trial court’s order granting Appellees’ plea to the jurisdiction as to Shugart’s
constitutional takings claim based on intentional conduct as to the FCSD; (2) reverse the trial court’s order
granting Appellees’ motion to dismiss under Chapter 14 as to Shugart’s constitutional takings claim based on
intentional conduct as to the FCSD; (3) reverse the trial court’s order granting Appellees’ plea to the jurisdiction
as to Shugart’s claims for declaratory relief; (4) reverse the trial court’s order granting Appellees’ motion to
dismiss under Chapter 14 as to Shugart’s claims for declaratory relief; (5) affirm the portion of the trial court’s
order granting Appellees’ plea to the jurisdiction and motion to dismiss under Chapter 14 of the Texas Civil
Practice and Remedies Code as to all other claims raised by Shugart against all other parties; (6) and remand this
case to the trial court for further proceedings consistent with our holdings in this opinion.
        We note that the appellant, Ricky J. Shugart, has adequately indicated his inability to pay costs of appeal.
        We assess one-half of the costs of appeal against the appellees and waive the remaining one-half of the
costs of appeal.




                                                                RENDERED JANUARY 12, 2017
                                                                BY ORDER OF THE COURT
                                                                JOSH R. MORRISS, III
                                                                CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk